United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 29, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-50424
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                         MANUEL OROPEZA-ANGELES,

                                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. 2:03-CR-544-1-AML
                        --------------------

Before JONES, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Manuel Oropeza-Angeles (Oropeza) appeals from his 48-month

sentence and conviction following his guilty plea to illegal

reentry following deportation.         8 U.S.C. § 1326(a),(b).      Oropeza’s

brief can be construed as challenging, for the first time on

appeal,   the    district    court’s     mandatory   application      of    the

Sentencing Guidelines in violation of United States v. Booker,

543 U.S. 220 (2005), an argument that has been termed “Fanfan

error.”    United States v. Walters, 418 F.3d 461, 463 (5th Cir.



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
2005).

     Fanfan error meets the first two prongs of the plain error

analysis.   United States v. Valenzuela-Quevedo, 407 F.3d 728, 733

(5th Cir.), cert. denied, 126 S. Ct. 267 (2005).           Because Oropeza

has failed to demonstrate that the error affected the outcome in

the district court, his claim of Fanfan error does not warrant

relief.   See id. at 733-34.

     Oropeza’s     constitutional        challenge    is   foreclosed      by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Oropeza contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S. 466

(2000), we have repeatedly rejected such arguments on the basis

that Almendarez-Torres remains binding.              See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct.

298 (2005).

     Oropeza concedes that his argument appears to be foreclosed by

Almendarez-Torres, but he also argues, for the first time on

appeal, that     Almendarez-Torres       is   distinguishable   because   the

Supreme Court in Apprendi, 530 U.S. at 487-88, limited its holding

in Almendarez-Torres to cases in which the defendant specifically

admitted the predicate felony used to enhance his sentence.                He

also argues, for the first time on appeal, that he did not admit to

the prior felony conviction and that the evidence was insufficient

at sentencing to support his enhanced sentence under § 1326(b).

                                     2
Apprendi did not limit Almendarez-Torres’s holding to cases in

which the defendant admits having committed the predicate felony

prior to pleading guilty.    See Apprendi, 530 U.S. at 487-90.

Oropeza has not demonstrated error, plain or otherwise.

                                                          AFFIRMED.




                                3